PER CURIAM.
Clodoaldo Faustino Salas seeks to appeal the district court’s order denying in part his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.* See United States v. Salas, No. CR-93-12-MU (W.D.N.C. Feb. 9, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Salas' claim that his sentence is not proper in light of the rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is without merit. We recently held in United States v. Sanders, 247 F.3d 139 (4th Cir.2001), that the new rule announced in Apprendi is not retroactively applicable to cases on collateral review.